                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE

CHARLES MONTAGUE,                             )
                                              )        Case No. 2:18-cv-148
      Plaintiff,                              )
                                              )        Judge Travis R. McDonough
v.                                            )
                                              )        Magistrate Judge Cynthia R. Wyrick
ED GRAYBEAL, JR., JOHN DOE/JANE               )
DOE, CAPT. LOWE, and WASHINGTON               )
COUNTY, TENN.,                                )
                                              )
      Defendants.                             )


                                   JUDGMENT ORDER


     For the reasons set forth in the memorandum opinion filed contemporaneously herewith:

     1. The instant action is DISMISSED WITHOUT PREJUDICE;

     2. Defendants’ pending motions to dismiss (Docs. 56, 64) are DENIED AS MOOT;

     3. Because the Court CERTIFIED in the memorandum opinion that any appeal from
        this order would not be taken in good faith, should Plaintiff file a notice of appeal, he
        is DENIED leave to appeal in forma pauperis, see 28 U.S.C. § 1915(a)(3); Fed. R.
        App. P. 24; and

     4. The Clerk is DIRECTED to close the case

     SO ORDERED.

                                           /s/ Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT
   s/ John Medearis
  CLERK OF COURT
